Mr. Justice Phillips delivered the opinion of the court: This case presents for construction the provisions of an act entitled” “An act to protect all citizens in their civil and legal rights, and fixing a penalty for violation of the same,” approved June 10, 1885. (Laws of 1885, p. 64.) Section 1 of that act reads as follows: “That all persons within the jurisdiction of said State shall be entitled to the full and equal enjoyment of the accommodations, advantages, facilities and privileges of inns, restaurants, eating houses, barber shops, public conveyances on land or water, theatres, and all other places of public accommodation and amusement, subject only to the conditions and limitations established by law and applicable alike to all citizens.” Under this provision of the statute full and equal enjoyment of the accommodations, advantages, facilities and privileges of certain places of public resort is required to be extended to all persons within the jurisdiction of this State. It is a clearly established rule of construction, that if, after enumerating certain places of business on which a duty is imposed or a license required, the same statute then employs some general term to embrace other cases, no other cases will be included within the general term except those of the same general character or kind so specifically enumerated. (Potter’s Dwarris, 247, 248; In re Swigert, 119 Ill. 83; Shirk v. People, 121 id. 61; Brook v. Cook, 44 Mich. 617.) Public conveyances on land or water and inns and theatres have, from the earliest history of this State, been, to a greater or less extent, subjected to police regulations, and statutes have been enacted with reference to their government. Restaurants, eating houses and barber shops are of such character they are resorted to, necessarily, by all classes of persons from time to time. All these places of public resort were by the legislature declared to be places at which all persons within the jurisdiction of this State should be entitled to full and equal enjoyment of their accommodations and advantages, under all conditions. The term “and all other places of public accommodation and amusement,” under the principle of construction first stated, can only be held to include cases of the same general character, sort or kind. Under the averments of this declaration the defendant, as proprietor of a drug store, kept a soda fountain, from which he dispensed the character of liquids usually sold therefrom. Such places can be considered places of accommodation or amusement to no greater extent than a place where dry goods or clothing, boots and shoes, hats and caps or groceries are dispensed. The personal liberty of an individual in his business transactions and his freedom from restrictions is a question of the utmost moment, and no construction can be adopted by which an individual right of action will be included as controlled within a legislative enactment, unless clearly expressed in such enactment and certainly included within the constitutional limitation on the power of the legislature. Nothing in this provision requires a physician to attend a patient, a lawyer to accept a retainer, a merchant to sell goods or a farmer to employ labor unless of his own volition, regardless of any reason, whether expressed or not. The general provision does not include the business of the defendant, nor is it included within the terms specially named. It was not error in the circuit court to sustain the demurrer, nor in the Appellate Court to affirm its judgment. The judgment of the Appellate Court is affirmed. Judgment affirmed.